Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 2 x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2008 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 000-53156 QUADRA PROJECTS INC. (Exact name of small business issuer as specified in its charter) NEVADA 45-0588917 (State or other jurisdiction of (IRS employer incorporation or organization) Identification No.) 6130 Elton Avenue, Las Vegas, NV, 89107 (Address of principal executive offices) 1-888-597-8899 (Issuers telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated Smaller reporting filer ¨ company x (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.): Yes ¨ No x As of May 31, 2008, 30,500,000 shares of the issuers Common Stock, $ 0.001 par value per share, were outstanding. Transitional Small Business Disclosure Format Yes ¨ No x - 1 - ***** Form 10Q for May 31, 2008 Amendment No.1 originally filed with the SEC on July 14, 2008 has been amended to correct the valuation of 18,000,000 common shares, as adjusted for subsequent stock splits that were issued to the former President on June 30, 2007. In addition, the value initially assigned to those shares had been initially capitalized as organization costs and has been expensed in the amendment. The related amortization expense previously recorded has been reversed. ***** INDEX PART I. FINANCIAL INFORMATION Item 1. Financial Statements 3 Balance Sheets  November 30, 2007 (Audited) and May 31, 2008 (Unaudited) 4 Statements of Operations - For the Three and Six Month Periods Ended May 31, 2008 (Unaudited) and the Period from June 7, 2007 (Date of Inception) to May 31, 2008 (Unaudited) 5 Statements of Cash Flows - For the Six Month Period Ended May 31, 2008 (Unaudited) and the Period from June 7, 2007 (Date of Inception) to May 31, 2008 ( Unaudited) 6 Notes to Financial Statements (Unaudited) 7 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4T. Controls and Procedures 14 PART II. OTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults upon Senior Securities 15 Item 4. Submission of Matters to a Vote of Security Holders 15 Item 5. Other Information 15 Item 6. Exhibits and Reports on Form 8-K 15 Signatures 15 - 2 - Item 1. FINANCIAL STATEMENTS QUADRA PROJECTS INC. (A Development Stage Company) FINANCIAL STATEMENTS MAY 31, 2008 (Restated) - 3 - QUADRA PROJECTS INC. (A Development Stage Company) BALANCE SHEETS (Restated) May 31, 2008 November 30, ASSETS (Unaudited) (Audited) Current Assets: Cash $ 5,384 $ 9,913 Total Current Assets 5,384 9,913 Total Assets $ 5,384 $ 9,913 LIABILITIES AND SHAREHOLDERS EQUITY Total Liabilities $ - $ - Shareholders Equity: Common stock: authorized 750,000,000 shares of $0.001 par 30,500 30,500 value; issued and outstanding, 30,500,000 shares Capital in excess of par value (6,100) (6,100) Deficit accumulated during development stage (19,016) (14,487) Total Shareholders Equity 5,384 9,913 Total Liabilities and Shareholders Equity $ 5,384 $ 9,913 These accompanying notes are an integral part of these financial statements. -F1- - 4 - QUADRA PROJECTS INC. (A Development Stage Company) STATEMENTS OF OPERATIONS AND DEFICIT ACCUMULATED DURING DEVELOPMENT STAGE FOR THE THREE AND SIX MONTH PERIODS ENDED MAY 31, 2 JUNE 7, 2, 2008 (UNAUDITED) (Restated) June 7, 2007 (Date of Inception Six Months Ended Three Months of Development Stage) May 31, 2008 Ended May 31, 2008 to May 31, 2008 Revenue $ - $ - $ - Expenses: Selling and Administrative Expenses 4,529 505 19,106 Operating Loss (4,529) (505) (19,016) Net loss for the period $ (4,529) $ (505) $ (19,016) Loss Per Share - Basic and Diluted $ - $ - $ - Weighted average number of shares Outstanding These accompanying notes are an integral part of these financial statements. -F2- - 5 - QUADRA PROJECTS INC. (A Development Stage Company) STATEMENT OF CASH FLOWS FOR THE SIX MONTH PERIOD ENDED MAY 31, 2 JUNE 7, 2, 2008 (Unaudited) (Restated) June 7, 2007 (Date of Inception of Development Stage) to May 31, CASH FLOWS FROM OPERATIONS: Net loss $ (4,529) $ (19,106) Reconciliation of net loss to cash flows from operating activities: Changes not requiring the outlay of cash: Stock compensation expenses - 14,400 Net Cash Consumed by Operating Activities (4,529) (4,616) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds of sales of common stock - 10,000 Net Cash Provided by Financing Activities - 10,000 Net increase (decrease) in cash (4,529) 5,384 Cash balance, beginning of period 9,913 - Cash balance, end of period $ 5,384 $ 5,384 These accompanying notes are an integral part of these financial statements. -F3- - 6 - QUADRA PROJECTS INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS MAY 31, 2008 1. BASIS OF PRESENTATION The unaudited interim financial statements of Quadra Projects Inc. (the Company) as of May 31, 2008 and for the three and six month periods ended May 31, 2008, have been prepared in accordance with generally accepted accounting principles. In the opinion of management, such information contains all adjustments, consisting only of normal recurring adjustments, necessary for a fair presentation of the results of such periods. The results of operations for thesix month period ended May 31, 2008 are not necessarily indicative of the results to be expected for the full fiscal year ending November 30, 2008. Certain information and disclosures normally included in the notes to financial statements have been condensed or omitted as permitted by the rules and regulations of the Securities and Exchange Commission, although the Company believes the disclosure is adequate to make the information presented not misleading. The accompanying unaudited financial statements should be read in conjunction with the financial statements of the Company for the period June 7, 2007 (Date of Inception) to November 30, 2007. 2. RESTATEMENTS On August 12, 2009 the Company determined that a restatement of its financial statements for the year ended November 30, 2008 was necessary to properly value the common shares issued to the Company President on June 30, 2007 as compensation for the organization and formation of the Company. These shares were previously been recorded as an asset and amortized on a straight line basis over a period of 5 years. They were more appropriately recorded as stock compensation expense as part of the restatement for November 30, 2008 and 2007. The restatement for the Statements of Operations for the three and six month period ended May 31, 2008 relates to the reversal of previously recorded amortization expense. The restatement of the accumulated deficit also reflects the expensing of organization services. The effect of these restatements on the Companys previously issued statements is detailed below: -F4- - 7 - QUADRA PROJECTS INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS MAY 31, 2008 2. RESTATEMENTS, CONTINUED Balance sheet May 31, 2008 Previously As Reported Adjustments Restated Organizational expense $ 1,470 $ (1,470) (1) $ - Total assets $ 6,854 $ (1,470) $ 5,384 Par value of stock $ 3,050 27,450 (3) 30,500 Deficit of par value 8,750 (14,850) (1,2,3) (6,100) Deficit accumulated during development stage ( 4,946) (14,070) (1,2) ( 19,016) Shareholders deficit 6,854 (1,470) 5,384 Total assets and liabilities $ 6,854 $ (1,470) $ 5,384 Statement of Operations Six Month Period Ended May 31, 2008 Previously As Reported Adjustments Restated Expenses $ 4,709 $ (180) (1) $ 4,529 Net Loss $ (4,709) $ 180 $ (4,529) Statement of Operations Three Month Period Ended May 31, 2008 Previously As Reported Adjustments Restated Expenses $ 595 $ (90) (1) $ 505 Net Loss $ ( 595) $ 90 $ (505) Statement of Operations June 7, 2007 (date of inception of Development Stage) to May 31, 2008 Previously As Reported Adjustments Restated Expenses $ 4,946 $ 14,070 (1,2) $ 19,016 Net Loss $ ( 4,946) $ (14,070) $ ( 19,016) -F5- - 8 - QUADRA PROJECTS INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS MAY 31, 2008 2. RESTATEMENTS, CONTINUED Statement of Cash Flows Six Month Period Ended May 31, 2008 Previously As Reported Adjustments Restated Net loss $ (4,709) $ 180 $ (4,529) Amortization expense 180 (180) (1) - Cash consumed in operating activities $ (4,529) $ - $ (4,529) Statement of Cash Flows June 7, 2007 ( date of inception of development stage) to May 31, 2008 Previously As Reported Adjustments Restated Net loss $ (4,946) $ (14,070) $ (19,016) Stock compensation expense - 14,400 (2) 14,400 Amortization expense 330 (330) (1) - Cash consumed in operating activities $ (4,616) $ - $ (4,616) -F6- - 9 - QUADRA PROJECTS INC. (A Development Stage Company) CONSOLIDATED NOTES TO FINANCIAL STATEMENTS MAY 31, 2008 2. RESTATEMENTS, CONTINUED Explanations for adjustments: (1) The organization cost was originally recorded as an asset ($ 1,800) and amortized. The accumulated amortization ($ 330) has been eliminated. (2) The shares issued for services in the period ended November 30, 2007 was increased from $1,800 to $ 14,400. (3) To reflect the 5 for 1 and 2 for 1 stock split subsequently announced. Please refer to note 3. 3. STOCK SPLITS The accompanying balance sheet for May 31, 2008 and November 30, 2007 has been adjusted for the 2 for 1 stock split for which the Company filed notice with the Secretary of State of Nevada on April 16, 2009. The profit and loss statements for the three and six month periods ended May 31, 2008 have been adjusted for both a prior 5 for 1 stock split and the 2 for 1 stock split previously mentioned. 4. COMMENCEMENT OF OPERATION The Company did not commence operations until June 7, 2007. 5. SUPPLEMENTAL CASH FLOWS INFORMATION There was no cash paid for either interest or income taxes during either of the periods presented. There were no non cash investing or financing activities during either of the periods presented. 6. CONTINGENCY The Company does not carry insurance. -F7- - 10 - Item 2. MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This report contains forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934 (the "Exchange Act"). We have based these forward-looking statements largely on our current expectations and projections about future events and financial trends affecting the financial condition of our business. These forward-looking statements are subject to a number of risks, uncertainties and assumptions, including, among other things: · general economic and business conditions, both nationally and in our markets, · our expectations and estimates concerning future financial performance, financing plans and the impact of competition, · our ability to implement our growth strategy, · anticipated trends in our business, · advances in technologies, and · other risk factors set forth herein. In addition, in this report, we use words such as "anticipates," "believes," "plans," "expects," "future," "intends," and similar expressions to identify forward-looking statements. Quadra Projects Inc. (or the Company) undertakes no obligation to update publicly or revise any forward-looking statements, whether as a result of new information, future events or otherwise after the date of this prospectus. In light of these risks and uncertainties, the forward-looking events and circumstances discussed in this prospectus may not occur and actual results could differ materially from those anticipated or implied in the forward-looking statements. ***** As of the date of filing of this amended 10Q for the quarter ended May 31, 2008, the Company has ceased operations relating to distribution of the electronic non invasive acupuncture pen. Upon further market research, it was determined that pursuing the marketing and sale of this product was not as profitable as previously projected. On April 30, 2009, the Company acquired Energy Conversion and Waste Disposal Technology and has established Joint Ventures and Distribution agreements with various parties. The Company intends on pursuing its efforts in the Energy Conversion and Waste Disposal sector as its principle business activity indefinitely. ***** History We, Quadra Projects Inc. (the  Company ), are a distributor of an electronic non invasive acupuncture pen (the Pen) as an alternative to traditional needles used during acupuncture treatments. We have a distribution agreement which entitles us to market and sell the Pen on an exclusive basis throughout Asia (with the exception of China), Middle East and the Caribbean (collectively referred to as the  Region ). We obtained our distribution rights through United Overseas Products Pty., Ltd, ( United ) a Belize incorporated company based in Taiwan. We entered into this distribution agreement on November 30, 2007 for a period of 10 years and have ancillary rights to the patent held in China through United. As an added incentive to enter into the Distribution Agreement with United, we obtained sample inventory of a dozen Pens at no charge for the purposes of conducting market research and outsourcing target markets and appointment of sub-distributors. There are no terms which determine whether the distribution agreement will or will not be renewed; however, the distribution agreement may be terminated at any time if either party commits a material breach of this Agreement and fails to correct such default within 30 days from mailing of a notice to do so by the other party, or both parties consent in writing to have the agreement terminated. - 11 - Our operations are based in Kaohsiung, Taiwan. We commenced operations in June, 2007. We intend on establishing a local network of sub distributors wherein we are able to monitor the performance of each sub distributor. We intend on establishing a branch office or with appointed sales managers to oversee operations in each new location where we appoint sub distributors. We expect initial sales to be generated mostly in Asia and the Caribbean through appointment of sub distributors and internet sales. To date, we have not generated sales in any other location nor have we marketed the Pen in any other location. We also have not made any sales to date. On January 31, 2008, the Company entered into an exclusive sub distribution agreement with Body Language Ltd. (BLL), a Jamaican company for exclusive distribution in the Caribbean. Under the terms of the agreement, BLL must fulfill a minimum order quota of 20,000 units of the Pen by December 31, 2008 and 100,000 units by December 31, 2009. Any order quota falling short of these requirements shall deem the agreement to be non exclusive and the Company may appoint other sub distributors in Jamaica. To date we have not generated any sales from BLL. Please refer to Exhibit 10.3. Our principal business office is located at the 14 th floor, No. 68 Yucheng Road, Sanmin District, Kaohsiung City, 807, Taiwan. Our administrative office for North American investor relations and U.S. regulatory reporting is located at Suite 200, 245 East Liberty Street, Reno, Nevada, 89501. The market in which we operate Our target markets are as follows: · Certified acupuncture practitioners · Patients receiving acupuncture treatments · Patients seeking alternative treatments Marketing Strategy We will embark on an extensive advertising campaign designed to create awareness of our product. Media advertising will include Trade Journals. In addition we will use direct mail advertising and establish direct contact with consumers through Trade Shows and other exhibition opportunities. We will engage sub distributors who will be our link to the trade and the end user. The main focus will be our commitment to supplying a quality product at an affordable price. Any defective Pen will be replaced at no cost to the consumer. Internet sales: We intend to market our website through online community websites and by advertising in health trade magazines. The more traffic our website receives, the higher our website is placed in rankings on various search engines. We are in the process of preparing promotional materials and we expect to launch the marketing of our website within the next 2 months. Sub Distributors: Efforts are underway to market the product in Asia and the Middle East through the appointment of sub-distributors. We are currently in negotiations with interested parties; however, we have not yet finalized any distribution agreements in these areas. Our only sub distributor is BLL. Our efforts to appoint sub distributors consist of contacting health supplement suppliers or companies in the business of importing/exporting. We do not have any history of contacts in these industries and all our - 12 - marketing efforts in securing potential sub distributors will be obtained through our own market research through the internet, trade magazines, and attendance at trade shows. Results of Operations Six and Three month period ended May 31, 2008. Revenues We did not generate any revenues for the three and six month periods ended May 31, 2008. To date we have not signed any further distribution agreements nor have we generated sales from BLL. Until we have launched a marketing plan to expose our website to various avenues such as health trade magazines, online communities specific to health/herbal products, etc, we expect all of our sales to be generated through BLL and other sub distributors when they are appointed. Therefore we cannot estimate the percentage of sales generated through our website. We have not made any sales through our website to date. Cost of sales There were no costs of goods sold as we received a sample of inventory from United as mentioned above. This was a one time benefit and we do not expect to receive this benefit when this supply has been depleted. Expenses Expenses for the six months periodended May 31, 2008, consisted of $24 in bank charges, $4,397 paid for audit and legal fees. The remaining $ 108 consists of office expenses. For the three month period ended May 31, 2008, we incurred $ 108 in office expenses and $ 397 in legal fees. Our expenses are expected to vary and we cannot determine trends in our expenditures given our lack of operating history. Liquidity and Capital Resources As of May 31, 2008, we had a working capital of $ 5,384. Over the next 12 months, we will require approximately $ 6,000 to sustain our working capital needs as follows: Legal and Accounting $ 4,000 Miscellaneous administrative and office expenses 2,000 Total $ 6,000 Sources of Capital: We expect our revenues generated to absorb these costs if we obtain further sub-distributors; however, if additional capital is needed, we will explore financing options such as shareholder loans. Shareholder loans will be without stated terms of repayment, with interest at the rate of 6% per annum. We will not be considering taking on any long-term or short-term debt from financial institutions in the immediate future. Shareholders loans may be granted from time to time as required to meet current working capital needs. We have no formal agreement that ensures that we will receive such loans. We may exhaust this source of funding at any time. - 13 - Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK Financial instruments which potentially subject the Company to concentrations of credit risk consist primarily of cash. The Company does not believe that it is significantly exposed to interest rate risk, foreign currency exchange rate risk, commodity price risk, or equity price risk. Item 4T. CONTROLS AND PROCEDURES (A) Evaluation of Disclosure Controls and Procedures As of the end of the period covered by this report, the Company carried out an evaluation, under the supervision and with the participation of the Companys Chief Executive Officer/Chief Accounting Officer of the effectiveness of the design and operation of the Companys disclosure controls and procedures. The Companys disclosure controls and procedures are designed to provide a reasonable level of assurance of achieving the Companys disclosure control objectives. The Companys Chief Executive Officer/Chief Accounting Officer has concluded that the Companys disclosure controls and procedures are, in fact, not effective at this reasonable assurance level as of the period covered. The Company has filed Form 10K/A for the year ended November 30, 2008 to amended and correct the valuation of 18,000,000 common shares, as adjusted for subsequent stock splits, that was issued to the former company President on June 30, 2007. In addition, the value initially assigned to those shares had been initially capitalized as organization costs and has been expensed in the amendment. The error has caused our Chief Executive Officer and Chief Financial Officer to re-evaluate whether the Companys disclosure controls and procedures and internal control over financial reporting were effective and have concluded that such controls were not effective in that the error was not rectified prior to the filing of Form 10K for the year ended November 30, 2008 and Form 10Q for the May 31, 2008 fiscal quarter. (B) Changes in Internal Controls Over Financial Reporting In connection with the evaluation of the Companys internal controls during the Companys 2nd fiscal quarter ended May 31, 2008 the Companys Chief Executive Officer/Chief Accounting Officer has determined that there are no changes to the Companys internal controls over financial reporting that has materially affected, or is reasonably likely to materially effect, the Companys internal controls over financial reporting. - 14 - PART II. OTHER INFORMATION Item 1. Legal Proceedings: None. Item 1A. Risk Factors A description of the risks associated with our business, financial condition, and results of operations is set forth in our Registration statement on Form S-1 (as amended) for the year ended November 30, 2007 filed simultaneously with this Quarterly Report on Form 10-Q/A. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds: None. Item 3. Defaults Upon Senior Securities: None. Item 4. Submission of Matters to a Vote of Security Holders: None Item 5. Other Information: None. Item 6. A) Exhibits Exhibit Number Description 3.1 Certificate of Incorporation dated June 8, 2007* 3.2 Articles of Incorporation dated June 8, 2007* 3.3 Bylaws, effective June 7, 2008* 10.2 Distribution Agreement with United Research Corporation dated September 30, 2007* 10.3 Sub Distribution Agreement with Body Language of Jamaica dated January 31, 2008* 31.1 CEO, CAO Section 302 Certification 32.1 CEO, CAO Section 906 Certification (*) Incorporated by reference from Form S-1 that was originally filed with the SEC on March 18, 2008. B) Reports on Form 8-K None SIGNATURES SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Quarterly Report to be signed on its behalf by the undersigned thereunto duly authorized. QUADRA PROJECTS INC. Date: November 27, 2009 /s/ Claude Diedrick By: Claude Diedrick President, CEO, CAO, Treasurer and Director - 15 -
